This action is based upon a trade acceptance in all respects similar to the one involved in the case of Gray's Harbor LumberCompany v. Burton Lumber Co., 65 Utah 333, 236 P. 1102 just decided. The record is in the same condition as was the record in that case, and the questions presented for review are the same, except that in this case no protest fees were allowed. *Page 333 
For the reasons stated in the case just referred to, the judgment in this case is modified by eliminating therefrom the amount allowed as court costs, and, as so modified, the judgment is affirmed with costs on appeal to plaintiff.
GIDEON, C.J., CHERRY, J., and CHRISTENSEN, District Judge, concur.
The term of office of Hon. A.J. WEBER, who was Chief Justice, expired before disposition of this case.
THURMAN, J., being disqualified, did not participate herein.